                Case: 19-01007        Doc: 48     Filed: 05/11/20      Page: 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA
IN RE:

MELODY NAKINA LEWIS,                                  Case No. 18- 14388 SAH
                                                      (Chapter 7)
                                 Debtor.

IAN’S ENTERPRISE, LLC, an Oklahoma
limited liability company,
                                Plaintiff,
vs.                                                   Adv. Pro. No. 19-1007 SAH

MELODY NAKINA LEWIS,
                              Defendant.


                        PLAINTIFF’S WITNESS AND EXHIBIT LIST

         Plaintiff, Ian’s Enterprise, LLC, an Oklahoma limited liability company (“Plaintiff”)

submits Plaintiff’s Witness and Exhibit List for the hearing to consider the Motion For Attorney’s

Fees And Costs With Brief In Support, Notice Of Opportunity For Hearing And Notice Of

Hearing filed May 8, 2020 [Doc. 47]. Plaintiff reserves the right to amend and/or supplement

Plaintiff’s Witness and Exhibit List prior to the hearing and/or to introduce any exhibits and call

any witnesses needed for rebuttal purposes.



                                                WITNESSES

                            Witness                              Expected Testimony
 1.         Ian Rupert                                 Mr. Rupert will testify regarding the facts
            Ian's Enterprise, LLC                      and circumstances of this matter.
            9450 SW Gemini Dr. #39525
            Beaverton, OR 97008
               Case: 19-01007        Doc: 48      Filed: 05/11/20    Page: 2 of 2




                                         EXHIBIT LIST

                                              Title/Description
 1.       All pleadings filed in this case.
 2.       All invoices from Mitchell & Hammond to Ian’s Enterprise, LLC.


                                      Respectfully Submitted,

                                      /s/ Gary D. Hammond
                                      Gary D. Hammond, OBA# 13825
                                      MITCHELL & HAMMOND
                                      An Association of Professional Entities
                                      512 N.W. 12th Street
                                      Oklahoma City, OK 73103
                                      405.216.0007 - Telephone
                                      405.232.6358 - Facsimile
                                      gary@okatty.com - Email
                                      ATTORNEYS FOR IAN’S ENTERPRISE, LLC




                                 CERTIFICATE OF SERVICE

      I hereby certify that on the 11th day of May 2020, a true and correct copy of this
document was electronically served using the CM/ECF system to:

       Stephen Harry
       4101 Perimeter Center Drive, Suite 110
       Oklahoma City, OK 73112

                                      /s/ Gary D. Hammond
                                      Gary D. Hammond, OBA# 13825
